 In the Matter of AMERICAN FOOD PRODUCTS CORPORATIONAND MUS-KEGONDOCK AND FUEL Co.andDEHYYDRATE WORKERS UNION OFGRAFTON,NORTH DAKOTA, LOCAL 23582 (A. F. L.)Case No. 18-R-9P6.-Decided illarch 21, 1944Mr. Carroll E. Day,of Grand Forks,N. Dak., for American FoodProductsCorporationand Muskegon Dock andFuel Co.Mr. W. W. Murrey,of Fargo, N. Dak., for the Union.Cllr.Thomas B. Sweeney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT Or THE CASEUpon a petition duly filed by Dehydrate Workers Union of Graf-ton, North Dakota, Local 23582 (A. F. L.), herein called the Union,alleging that a question affecting commerce had arisen concerning theemployees of Muskegon Dock and Fuel Co., American Food ProductsCorporation, Grafton, North Dakota, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeFrancis X. Helgeson, Trial Examiner. Said hearing was held at Graf-ton, North Dakota, on February 9, 1944.Muskegon Dock and FuelCo., hereinafter called the Company, American Food Products Cor-poration, and the Union appeared and participated.All parties wereafforded full opportunity to be heard; to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing the Trial Examiner granted a motion on behalf of the Unionto substitute Muskegon Dock and Fuel Co. for American Food Prod-ucts Corporation, as the sole party to the instant proceeding.TheTrial Examiner, however, reserved decision on motions to dismissmade by the Company and American Food Products Corporation.The Board hereby affirms the Trial Examiner's ruling on the motionto substitute, grants the motion to dismiss the petition with respect55 N. L.R. B., No. 115.654 AMERICAN FOOD PRODUCTS CORPORATION655to American Food Products Corporation,' and denies the motion todismiss the petition with respect to the Company in view of the find-ings hereinafter set forth in Section I. The Trial Examiner's otherrulings made at the hearing are free from prejudicial error and arehereby affirmed.The parties were afforded all opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COJIPANVMuskegon Dock and Fuel Co. is a Michigan corporation, havingits principal office in Muskegon. Michigan. It owns and operates apotato dehydrating plant at Grafton, North Dakota.During theperiod from October 1, 1943, to June 1, 1944, the Company's purchasesof potatoes for processing (including actual and contemplated pur-chases)will total 275,000 bushels, all of which have been or will bepurchased within the State of North Dakota.After processing, theentire output of the plant is sold to American Food Products Cor-poration, and by it delivered to the United States Army for distribu-tion within and without the continental limits of the United States.We find, contrary to the contention of the Company, that it is engagedin commerce within the meannig of the National Labor Relations,Act.'II.THE ORGANIZATION INVOLVEDDehydrate Workers Union of Grafton, North Dakota, Local No.23582, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.IH. THE QUESTION CONCERNING REPRESENTATIONThe Company leas refused to grant recognition to the Union as theexclusive bargaining representative of the employees in the appro-priate unit until the Union has been certified by the National LaborRelations Board.'Although the record contains some evidence that the Company and the American FoodProducts Coipoiation are affiliated corporations, the extent and nature of such athliationisnot disclosedThe record is clear, however, that the employees herein involved areemployed and paid solely by the Company.Therefore, for the purposes of this presentrepresentation proceeding, we deem it inappi opriate to name American Food Products Cor-poration as coemployer of the employees in the unit which we herein find appropriate forthe purposes of collective bargaining2N. L. R. B v. Fainblatt,306 U. S. 601;Wickard v. Filburn,317 U S. 111;N. L. R. B.v Van Deusen Dress ?6ffqCo , 138 F (2d) 893 (C C. A2) ; N L R B v Cleveland ChfTsIronCo., 133 F. (2d) 295 (C. C. A 6). 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Trial Examiner at the hearing indicates thatthe Union represents a substantial number of employees in the -unithereinafter found appropriate.'We find that a question affectingcommercehas arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the unit should consist of all productionand maintenance employees, excluding executives, office and clericalemployees, together with all employees possessing the right to hireor discharge or those who may effectively recommend such action.No objection was made by the Company to the appropriateness ofthe unit claimed.We find that all production and maintenance employees of the Com-pany, excluding executives, office and clerical employees, and all super-visory employees with authority to hire, promote. discharge, dis-cipline, or otherwise effect changes in the status of employees or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives,for the purposes of collective bargaining with Muskegon Dockand Fuel Co., Grafton, North Dakota, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision"The Trial Examiner stated at the hearing that the Union had submitted a petitionwhich bore 91 apparently genuine original signatures ; that the names of such persons werelisted on the Company s pay roll for the period commencing January 30, 1944, whichcontained the names of 159 employees in the appropriate unit and that 84 of the 91 namesappearing on said petition are the names of employees listed on said pay roll. AMERICAN FOOD PRODUCTS CORPORATION657of the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by Dehydrate Workers Union of Grafton, North Dakota,Local No. 23582, affiliated with the American Federation of Labor,for the purposes of collective bargaining.578129-44-vol 55-43